Exhibit 10.1

 

AMENDED & RESTATED SEVERANCE AGREEMENT

 

THIS AMENDED & RESTATED SEVERANCE AGREEMENT (this “Agreement”) is made as of
                                     , 20    , (the “Effective Date”) between
Harte-Hanks, Inc., a Delaware corporation (the “Company”), and
                           (the “Executive”).

 

WHEREAS, the Executive is currently serving as                         of the
Company;

 

[WHEREAS, the Company and the Executive entered into that certain [Amended and
Restated] Severance Agreement dated                            (the “Prior
Agreement”)](1);

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company has been
substantial and wishes to amend and restate the Prior Agreement to amend the
benefits to be received by the Executive in the event of termination; and

 

[WHEREAS, as consideration for, and as a condition to, the execution of this
Agreement, the Executive will execute an [Employment Restrictions Agreement], in
a form provided by the Company.](2)

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, this Agreement sets
forth benefits which the Company will pay to the Executive in the event of
termination of the Executive’s employment under the circumstances described
herein:

 

1.                                     Term.  This Agreement shall be effective
on the Effective Date, though the term of this Agreement (the “Term”) shall
commence on the “CiC Date” (defined as the date of the consummation of a Change
in Control) and continue until the earlier of (a) the expiration of the second
anniversary of the CiC Date, or (b) the Executive’s Termination Date from the
Company; provided, however, on the CiC Date, a look-back period of one year
immediately preceding the CiC Date (the “Look-Back Period”) shall apply for
purposes of awarding enhanced benefits and compensation under this Agreement to
the Executive if both (x) the Executive was terminated without Cause (other than
for death or Disability) by the Company within the Look-Back Period, and
(y) such termination occurred after commencement of a discussion authorized by
the Board with a third party that ultimately resulted in the Change in Control.

 

--------------------------------------------------------------------------------

(1)  To be included/inserted as appropriate based on whether the agreement is in
relation to a new hire or promotion.

(2)  To be included/inserted as appropriate based on whether the agreement is in
relation to a new hire or promotion, and depending on the name and terms of the
agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                     Definitions.

 

(a)      Accrued Obligations.  “Accrued Obligations” means base salary accrued
but unpaid through the Termination Date within the time period required by
applicable law, and any other benefits or compensation (including equity-based
awards) with respect to which the Executive is a participant, payable, if at
all, in accordance with the terms of applicable plans, agreements and as
required by applicable law.

 

(b)     Assumed/Replaced Awards.  “Assumed/Replaced Awards” means equity-based
awards granted by the Company that are assumed or replaced by a Publicly-Traded
Successor with similar options, rights or awards covering the common equity
securities of the Publicly-Traded Successor (with appropriate adjustments as to
the number and kind of securities and prices, vesting and other terms relevant
to ensuring preservation of the Executive’s rights under the original
equity-based awards, as determined by the Incumbent Board or a designated
committee thereof).

 

(c)         Cause.  For “Cause” means that the Board determines in good faith
that the Executive has:

 

(i)                 committed an intentional material act of fraud or
embezzlement in connection with the Executive’s duties or in the course of the
Executive’s employment with the Company;

 

(ii)              committed intentional wrongful material damage to property of
the Company;

 

(iii)           committed intentional wrongful disclosure of material secret
processes or material confidential information of the Company;

 

(iv)          been convicted of, or entered a guilty or no contest plea to, a
felony or other crime involving dishonesty or moral turpitude;

 

(v)             committed a material breach of the Company’s insider trading,
corporate ethics and compliance policies, or any other Board-adopted policies
applicable to management conduct; or

 

(vi)          committed substantial, willful and repeated failures to perform
duties which (x) are appropriate for the Executive’s position as reasonably
instructed by (or on behalf of) the Board in writing, and (y) have not been
cured (if susceptible to cure) within 30 days of the Executive’s receipt of
notice of such failures.

 

For purposes of this Agreement, no act, or failure to act, on the part of the
Executive will be deemed “intentional” unless done, or omitted to be done, by
the

 

2

--------------------------------------------------------------------------------


 

Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

 

(d)        Change in Control.  A “Change in Control” of the Company shall have
occurred if any of the following events shall occur:

 

(i)                 the Company is merged, consolidated or reorganized into or
with another corporation or other legal person and as a result of such merger,
consolidation or reorganization less than 60% of the combined voting power of
the then outstanding securities of the remaining corporation or legal person or
its ultimate parent immediately after such transaction is received in respect of
or in exchange for voting securities of the Company pursuant to such
transaction;

 

(ii)              the Company sells all or substantially all of its assets to
any other corporation or other legal person and as a result of such sale less
than 60% of the combined voting power of the then outstanding securities of such
corporation or legal person or its ultimate parent immediately after such
transaction is received in respect of or in exchange for voting securities of
the Company pursuant to such sale;

 

(iii)           any person (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), has become the beneficial owner (as the term
“beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities which when added to
any securities already owned by such person would represent in the aggregate 30%
or more of the combined voting power of the then outstanding securities of the
Company;

 

(iv)          individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the Board was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or

 

(v)             such other events that cause a Change in Control of the Company
as determined by the Board in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

(e)      CiC Severance Compensation.  The “CiC Severance Compensation” shall be
a single lump sum cash amount equal to the product of         (3) multiplied by
the sum of (i) the annual base salary of the Executive in effect immediately
prior to the CiC Date or the Termination Date, whichever is larger, plus
(ii) target bonus or target incentive compensation for the fiscal year which
includes the CiC Date or the Termination Date, whichever is larger.

 

(f)        Code.  The “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(g)     Disability.  “Disability” shall have the meaning given to disability in
the Company’s long-term disability insurance plan, to the extent it is within
the meaning of Treasury Regulation Section 1.409A-3(i)(4).

 

(h)      Irrevocable Release.  An “Irrevocable Release” means an executed,
effective and irrevocable release delivered by the Executive to the Company
pursuant to and in accordance with Section 6 hereof.

 

(i)          Payment Date.  “Payment Date” shall mean before the 75th day after
the CiC Date, provided that the Executive delivers an Irrevocable Release on or
before the 60th day after the CiC Date, subject to Section 11 if the Executive
is a “specified employee” under Code Section 409A.

 

(j)          Publicly-Traded Successor. “Publicly-Traded Successor” means the
Company’s successor or survivor corporation if such successor or survivor
corporation on the CiC Date has common equity securities listed on an
established stock exchange and traded on a daily basis.

 

(k)       Termination Date.  The “Termination Date” shall be the date upon which
the Executive or the Company terminates the employment of the Executive and such
termination constitutes a “separation from service,” as defined and applied in
Section 409A of the Code.

 

3.                                     Rights of the Executive Upon Employment
Termination.

 

(a)               Voluntary Resignation; Termination for Cause or due to Death
or Disability; Termination After Expiration of the Term.  If,

 

(i)                 before the CiC Date (if any), the Executive voluntarily
resigns from employment with the Company for any reason; or

 

--------------------------------------------------------------------------------

(3)  Insert 1.5 for current Vice Presidents; 2.5 for current Senior or Executive
Vice Presidents; 1 for Vice Presidents first promoted or employed after
March 15, 2015; 2 for Senior or Executive Vice Presidents first promoted or
employed after March 15, 2015.

 

4

--------------------------------------------------------------------------------


 

(ii)              during the Term, the Executive voluntarily resigns from
employment with the Company without Good Reason; or

 

(iii)           the Executive’s employment is terminated for Cause at any time;
or

 

(iv)          the Executive’s employment is terminated by reason of death or
Disability; or

 

(v)             the Executive’s employment is terminated for any reason or no
reason after the second anniversary of the CiC Date,

 

then the Executive will be paid any remaining Accrued Obligations.

 

(b)        Termination Without Cause.

 

(i)             From the CiC Date Through the Second Anniversary of the CiC
Date.  If, on or after the CiC Date through the second anniversary of the CiC
Date, the Company terminates the Executive’s employment with the Company without
Cause (other than for death or Disability), then:

 

(1)       In addition to the timely remittance of Accrued Obligations to the
Executive, provided the Executive has delivered an Irrevocable Release, the
Company shall provide CiC Severance Compensation to the Executive on the Payment
Date.

 

(2)       Notwithstanding anything herein to the contrary, all equity-based
awards previously granted by the Company to the Executive (including without
limitation Replaced/Assumed Awards not yet exercised) will become vested and
fully exercisable by the Executive on the 3rd business day following Executive’s
delivery of an Irrevocable Release. Such equity-based awards shall remain
exercisable for their original term; provided, however, that the Company has the
right to require the Executive to exercise such equity-based awards that are
subject to exercise within 90 days after receipt of written notice to the
Executive (and if the Executive fails to exercise the Executive’s equity-based
awards within such 90-day period, the Company has the right to cancel such
equity-based awards). Awards that have been structured to vest on a performance
basis shall accelerate and vest at the 100% level established for such awards
regardless of whether the 100% performance level has been or will be achieved.

 

(ii)          Look-Back Period True Up.  Provided the Executive has delivered an
Irrevocable Release, the Company shall pay to the Executive a single lump sum
amount equal to the CiC Severance Compensation minus any

 

5

--------------------------------------------------------------------------------


 

severance paid or payable to Executive pursuant to the Company’s Executive
Severance Policy or any other agreement or arrangement, on the Payment Date, if
the Company terminated the Executive’s employment with the Company without Cause
(other than for death or Disability) during the Look-Back Period.

 

(iii)    Look-Back Period True Up of Equity-Based Awards. Provided the Executive
has delivered an Irrevocable Release, the Company shall pay to the Executive a
single lump sum cash amount equal to the value of the equity-based awards
forfeited on the Termination Date that would have vested on the CiC Date
pursuant to the terms of Section 3(b)(i)(2) above.

 

(c)         Termination by Executive for Good Reason.  If, on or after the CiC
Date through the second anniversary of the CiC Date, the Executive terminates
the Executive’s employment for Good Reason, then:

 

i.     In addition to the timely remittance of Accrued Obligations to the
Executive, provided the Executive has delivered an Irrevocable Release, the
Company shall provide CiC Severance Compensation to the Executive on the Payment
Date.

 

ii.            Notwithstanding anything herein to the contrary, all equity-based
awards previously granted by the Company to the Executive (including without
limitation Replaced/Assumed Awards not yet exercised) will become vested and
fully exercisable by the Executive on the 3rd business day following Executive’s
delivery of an Irrevocable Release.  Such equity-based awards shall remain
exercisable for their original term; provided, however, that the Company has the
right to require the Executive to exercise such equity-based awards that are
subject to exercise within 90 days after receipt of written notice to the
Executive (and if the Executive fails to exercise the Executive’s equity-based
awards within such 90-day period, the Company has the right to cancel such
equity-based awards).  Awards that have been structured to vest on a performance
basis shall accelerate and vest at the 100% level established for such awards
regardless of whether the 100% performance level has been or will be achieved.

 

iii.           “Good Reason” means any one or more of the following events:

 

(1)  a material adverse change in the nature or scope of the authority,
functions or duties attached to the position with the Company that the Executive
had immediately prior to the CiC Date;

 

6

--------------------------------------------------------------------------------


 

(2)               a reduction in the Executive’s salary, bonus or incentive
compensation or a reduction in scope or value of other monetary or non-monetary
benefits (other than benefits pursuant to a broad-based employee benefit plan)
to which the Executive was entitled from the Company immediately prior to the
CiC Date;

 

(3)               a requirement that the Executive be principally based at an
office or location that is more than 30 miles from the office or location
principally occupied by the Executive immediately prior to the CiC Date; or

 

(4)               the Company commits any material breach of this Agreement;

 

provided, however, that if any of the above Good Reason conditions exists, the
Executive must provide notice to the Company no more than 90 calendar days
following the initial existence of any such condition and the Executive’s
intention to terminate employment for Good Reason.  Upon such notice, the
Company shall have 30 calendar days during which it may remedy the condition, so
that any such termination of employment by the Executive shall not be for Good
Reason.

 

(d)        Off-Set.  Except as expressly provided in this Agreement, CiC
Severance Compensation pursuant to this Section 3 will not be subject to set-off
or mitigation.

 

(e)         Equity Awards.

 

(i)                On the CiC Date and thereafter, the Executive’s rights with
respect to any equity-based awards granted by the Company to the Executive shall
continue to be governed by the terms of the applicable plans and agreements
providing for the grant of such equity-based awards to the Executive
(“Applicable Equity Plans”).

 

(ii)             Notwithstanding the foregoing, and subject to full and
immediate vesting as provided under Section 3(b)(i)(2) or
Section 3(c)(ii) above, as applicable, upon a Change in Control as defined in
the Applicable Equity Plans:

 

(1)               if all equity-based awards granted by the Company to the
Executive are substituted with Assumed/Replaced Awards, then vesting and other
rights of Executive to such equity-based awards shall continue in accordance
with the terms of the plans and agreements of such Assumed/Replaced Awards, and
accelerated vesting of equity-based awards shall not occur; provided, however,

 

7

--------------------------------------------------------------------------------


 

(2)     if (A) all equity-based awards granted by the Company to the Executive
are not substituted with Assumed/Replaced Awards, or (B) some, but not all,
equity-based awards granted by the Company to the Executive are substituted with
Assumed/Replaced Awards, then all equity-based awards previously granted by the
Company to the Executive and not yet exercised (including any equity-based
awards that were partially substituted with Assumed/Replaced Awards) will become
fully vested and exercisable by the Executive, and such equity-based awards
shall remain exercisable for their original term; provided, however, that the
Company has the right to require the Executive to exercise such equity-based
awards that are subject to exercise within 90 days after receipt of written
notice to the Executive (and if the Executive fails to exercise the Executive’s
equity-based awards within such 90-day period, the Company has the right to
cancel such equity-based awards).  Awards that have been structured to vest on a
performance basis shall accelerate and vest at the 100% level established for
such awards regardless of whether the 100% performance level has been or will be
achieved.

 

(f)   In the event the Company becomes obligated hereunder to pay the Executive
the CiC Severance Compensation because the Executive’s Termination Date is on or
after the CiC Date, the Company shall also pay the Executive on the Payment
Date, a single lump sum cash payment in the amount equivalent to total payments
due under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
for continuation coverage under the Company’s group health insurance plan for a
period of 24 months (“COBRA Equivalent Payments”), provided the Executive has
delivered an Irrevocable Release.  If the Executive’s employment was terminated
by the Company without Cause (other than for death or Disability) during the
Look-Back Period, provided the Executive has delivered an Irrevocable Release
below, the Company shall pay to the Executive a single lump sum amount equal to
the COBRA Equivalent Payments minus any amounts paid or payable by the Company
to the Executive for continuation coverage under the Company’s group health
insurance plan or for alternative health insurance coverage, as the case may be
(“COBRA True Up Payment”).  Notwithstanding the foregoing, no COBRA Equivalent
Payment or COBRA True Up Payment shall be due and payable to the extent it might
violate any law or subject the Company or the Executive to any penalties or
excise taxes (under the Patient Protection and Affordable Care Act of 2010, as
amended, or otherwise).

 

(g)   In the event that any payments to which the Executive becomes entitled in
accordance with this Agreement would constitute a parachute payment under
Section 280G of the Code, then such payments, when added to any other payments
made to the Executive that would constitute parachute payments under
Section 280G of the Code will be subject to reduction to the extent necessary to
assure that

 

8

--------------------------------------------------------------------------------


 

the Executive receives only the greater after-tax amount resulting from either
(i) the amount of those total payments which would not exceed 2.99 times the
Executive’s “base amount” within the meaning of Section 280G of the Code, or
(ii) the total payment amounts due to the Executive after taking into account
any excise tax imposed under Section 4999 of the Code.  Any reduction in
payments under this Agreement or otherwise pursuant to this Section 3(g) shall
be accomplished in the following manner:  first, by reducing the payment
required pursuant to Section 2(d); if necessary, second by reducing the payment
required by Section 3(f); if necessary, third, by reducing any applicable
vesting of equity-based awards pursuant to Section 3(e) (in an order among such
equity-based awards as is reasonably acceptable to Executive).

 

4.            Successors, Binding Agreement.  This Agreement will be binding
upon the Company, its successors and assigns, and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

5.            Notice.  The Company shall give written notice to the Executive
within ten days after any CiC Date.  For purposes of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given only if (i) delivered personally or by
overnight courier, (ii) delivered by facsimile transmission with answer back
confirmation, (iii) mailed (postage prepaid by certified or registered mail,
return receipt requested) (effective upon actual receipt), or (iv) delivered by
electronic communication to the address below.  An electronic communication
(“Electronic Notice”) shall be deemed written notice for purposes of this letter
if sent with return receipt requested to the electronic mail address specified
by the receiving party.  Electronic Notice shall be deemed received at the time
the party sending Electronic Notice receives verification of receipt by the
receiving party.  Any party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a non-electronic form
(“Non-electronic Notice”) which shall be sent to the requesting party within
five days after receipt of the written request for Non-electronic Notice.  Any
party from time to time may change its address, facsimile number, electronic
mail address, or other information for the purpose of notices to that party by
giving written notice specifying such change to the other party hereto.

 

If to the Executive:  at the most recent address reflected in the payroll
records of the Company

 

If to the Company:

Harte-Hanks, Inc.

 

9601 McAllister Freeway, Suite 610

 

San Antonio, Texas 78216

 

Attention: General Counsel

 

Email: general.counsel@hartehanks.com

 

9

--------------------------------------------------------------------------------


 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

6.            Release.  In consideration for the benefits and payments provided
for under Sections 3(b), 3(c), 3(e) and/or 3(f) of this Agreement, as
applicable, unless such requirement is waived by the Board in its sole
discretion, the Executive agrees to execute a release acceptable in form and
substance to the Company releasing the Company, its subsidiaries, stockholders,
partners, officers, directors, employees, agents among other parties (as
determined by the Company) from any and all known and unknown claims and from
any and all causes of action of any kind, including but not limited to all
claims or causes of action arising out of the Executive’s employment with the
Company or the termination of such employment.  The Executive shall deliver the
Irrevocable Release to the Company on or before the 60th day after the
Executive’s Termination Date or the CiC Date, whichever is later.

 

7.            Amendment, Waiver, Representations, Governing Law, Entire
Agreement.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board.  No waiver by either party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, unless specifically referred to herein,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the
substantive laws of the State of Texas (to the extent not preempted by federal
law), without regard to principles of conflicts of law. This Agreement replaces
the Prior Agreement and any other prior agreement between the Company and the
Executive addressing the subject matter hereof.

 

8.            Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

9.            Employment Rights.  Nothing expressed or implied in this Agreement
shall create any right or duty on the part of the Company or the Executive to
have the Executive remain in the employment of the Company.  The Executive may,
at any time during the Executive’s employment with the Company upon the giving
of 30 days prior written notice, voluntarily resign (without Good Reason) from
the Executive’s employment hereunder.

 

10.          Withholding of Taxes.  The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any

 

10

--------------------------------------------------------------------------------


 

law or government regulation or ruling; provided, however, that no withholding
pursuant to Section 4999 of the Code shall be made unless, in the opinion of tax
counsel selected by the Company and acceptable to the Executive, such
withholding relates to payments which result in the imposition of an excise tax
pursuant to Section 4999 of the Code.

 

11.          Section 409A.  Notwithstanding anything to the contrary in this
Agreement, if the Executive is a “specified employee” (as defined and applied in
Section 409A of the Code) as of the Termination Date, to the extent any payment
under this Agreement constitutes deferred compensation (after taking into
account any applicable exemptions under Section 409A of the Code) and to the
extent required by Section 409A of the Code, the Executive shall not be entitled
to any payments under this Agreement until the earlier of (a) the first day
following the six-month anniversary of the Termination Date, or (b) the
Executive’s date of death.  For purposes of Section 409A of the Code, each
“payment” (as defined by Section 409A of the Code) made under this Agreement
shall be considered a “separate payment.”  In addition, for purposes of
Section 409A of the Code, payments shall be deemed exempt from Section 409A of
the Code to the full extent possible under the “short-term deferral” exemption
of Treasury Regulation § 1.409A-1(b)(4) and (with respect to amounts paid no
later than the second calendar year following the calendar year containing the
Termination Date) the “two-years/two-times” separation pay exemption of Treasury
Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by reference.

 

12.          Extension of Restrictive Covenants.  The Executive agrees that if
the Executive receives CiC Severance Compensation, the time periods for the
non-competition and non-solicitation covenants contained in the Executive’s
[Employment Restrictions Agreement dated                     ](4) (the “ERA”)
shall be extended to be a period of years equal to the multiple specified in
Section 2(d) for calculation of CiC Severance Compensation (i) only to the
extent such period is longer than that of the one already established for such
covenant under the ERA, and (ii) subject to [Article Six] of the ERA.  Executive
agrees that the ERA is necessary to protect the Company’s confidential and
proprietary information and business goodwill.  The Executive further
acknowledges that the time, geographic and scope limitations of the restrictive
covenants in the ERA, as extended hereby in the event that the Executive is to
receive CiC Severance Compensation are reasonable, especially in light of the
Company’s desire to protect its confidential and proprietary information, and
that the Executive will not be precluded from gainful employment pursuant to the
Executive’s non-competition and other obligations as provided in the ERA, as
extended hereby in the event that the Executive is to receive CiC Severance
Compensation.

 

--------------------------------------------------------------------------------

(4)  To be included/inserted as appropriate based on whether the agreement is in
relation to a new hire or promotion, and depending on the name and terms of the
agreement.

 

11

--------------------------------------------------------------------------------


 

13.          Compensation Recoupment.  Pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”), the CiC Severance Compensation
and/or other compensation or benefits set forth or referred to in this Agreement
(collectively, “Compensation and Benefits”) shall not be deemed fully earned or
vested, even if paid or distributed to the Executive, if the Compensation and
Benefits or any portion thereof is deemed incentive compensation and subject to
recovery, or “clawback” by the Company pursuant to the provisions of the Act and
any rules or regulations promulgated thereunder or by any stock exchange on
which the Company’s securities are listed (the “Rules”).  In addition, the
Executive hereby acknowledges that this Agreement may be amended as necessary
and/or shall be subject to any recoupment policies adopted by the Company to
comply with the requirements and/or limitations under the Act and the Rules, or
any other federal or stock exchange requirements, including by expressly
permitting (or, if applicable, requiring) the Company to revoke, recover and/or
clawback the Compensation and Benefits.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended & Restated Severance
Agreement effective on the date and year first above written.

 

 

HARTE-HANKS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

13

--------------------------------------------------------------------------------